Citation Nr: 0308433	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease for accrued benefits purposes.

2.  Entitlement to service connection for pharyngitis for 
accrued benefits purposes.

3.  Entitlement to service connection for tonsillitis for 
accrued benefits purposes.

4.  Entitlement to service connection for a heart disorder 
for accrued benefits purposes.

5.  Entitlement to service connection for diabetes mellitus 
for accrued benefits purposes.

6.  Entitlement to service connection for arthritis of the 
hands for accrued benefits purposes.

7.  Entitlement to service connection for benign prostatic 
hypertrophy for accrued benefits purposes.

8.  Entitlement to service connection for left ankle fusion 
for accrued benefits purposes.

9.  Entitlement to service connection for anemia for accrued 
benefits purposes.

10.  Entitlement to service connection for ulcer disease for 
accrued benefits purposes.

11.  Entitlement to service connection for irritable bowel 
syndrome for accrued benefits purposes.

12.  Entitlement to service connection for gastroenteritis 
for accrued benefits purposes.

13.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.

14.  Entitlement to an evaluation in excess of 30 percent for 
adjustment disorder with anxiety reaction for accrued 
benefits purposes.

15.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) for accrued benefits 
purposes.

16.  Entitlement to service connection for the cause of the 
veteran's death.

17.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  He died in June 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1998 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  The Board remanded this 
matter to the RO in October 2000 for additional development.  
The RO complied with the remand instructions and has returned 
the case to the Board for further appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence that relates 
chronic obstructive pulmonary disease to the veteran's period 
of active service.

3.  The record contains no diagnosis of pharyngitis related 
to the veteran's period of active service.

4.  The record contains no diagnosis of tonsillitis related 
to the veteran's period of active service.

5.  The record contains no medical evidence that relates any 
heart disorder to the veteran's period of active service.

6.  The record contains no medical evidence that relates 
diabetes mellitus to the veteran's period of active service.

7.  The record contains no medical evidence that relates 
arthritis of the hands to the veteran's period of active 
service.

8.  The record contains no medical evidence that relates 
benign prostatic hypertrophy to the veteran's period of 
active service.

9.  The record contains no medical evidence that relates left 
ankle fusion to the veteran's period of active service.

10.  The record contains no medical evidence that relates 
anemia to the veteran's period of active service.

11.  The record contains no diagnosis of ulcer disease 
related to the veteran's period of active service.

12.  The record contains no medical evidence that relates 
irritable bowel syndrome to the veteran's period of active 
service.

13.  The record contains no medical evidence that relates 
gastroenteritis to the veteran's period of active service.

14.  The record contains no diagnosis of PTSD.

15.  The veteran's adjustment disorder with anxiety reaction 
was not productive of more than definite occupational and 
social impairment and was largely manifested by sleep 
impairment and claustrophobia.

16.  The veteran's service-connected adjustment disorder with 
anxiety reaction was not sufficiently disabling as to 
preclude securing or following substantially gainful 
employment.

17.  A disability related to active service did not cause, 
hasten, or materially and substantially contribute to the 
veteran's death.

18.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
ten years or more immediately preceding his death, or for 
five years from the date of discharge from service.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).

2.  Pharyngitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).

3.  Tonsillitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).

4.  A heart disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304, 3.307, 3.309 (2002).

5.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304, 3.307, 3.309 (2002).

6.  Arthritis of the hands was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304, 3.307, 3.309 (2002).

7.  Benign prostatic hypertrophy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).

8.  Left ankle fusion was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).

9.  Anemia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).

10.  Ulcer disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304, 3.307, 3.309 (2002).

11.  Irritable bowel syndrome was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304, 3.307, 3.309 (2002).

12.  Gastroenteritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).

13.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).

14.  The criteria for an evaluation in excess of 30 percent 
for adjustment disorder with anxiety reaction have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-
4.14, 4.130, Diagnostic Code 9400 (1996 & 2002).

15.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.340, 3.341, 4.16, 4.19 
(2002).

16.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.312 (2002). 

17.  The criteria for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met. 38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 
C.F.R. § 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the appellant was 
informed of the evidence needed to substantiate her claims by 
means of the August 1998 and April 2002 rating decisions, the 
March 1999 and July 2002 Statements of the Case, and the 
April 2002 Supplemental Statement of the Case.  

In the rating decisions, the appellant was informed of the 
basis for the denial of her claims and of the type of 
evidence that she needed to submit to substantiate her 
claims.  In the Statements of the Case and Supplemental 
Statement of the Case, the RO notified the appellant of all 
regulations pertinent to her claims, informed her of the 
reasons for the denials, and provided her with additional 
opportunity to present evidence and argument in support of 
her claims.  In addition, the RO specifically advised the 
appellant of the provisions of the VCAA in a November 2001 
letter.  Therefore, the Board finds that the rating 
decisions, Statements of the Case, Supplemental Statement of 
the Case, and related letters provided to the appellant 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO afforded 
the veteran several VA medical examinations prior to his 
death and obtained relevant VA and private treatment records.  
The appellant did not request a personal hearing.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

In this case, the Board acknowledges that some of the 
veteran's service medical records are unavailable.  They were 
apparently destroyed by fire at the National Personnel 
Records Center in St. Louis, Missouri.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The VA is also under a duty to 
advise the appellant to obtain other forms of evidence, such 
as lay testimony or lay affidavits supporting her 
contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  
When service medical records cannot be located, VA has a 
heightened duty to explain its findings and conclusion.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).

According to VA law, certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121(a) (West 1991); 38 
C.F.R. § 3.1000 (2002).  Accrued benefit claims are 
derivative of a veteran's claim and, in order for a claimant 
to be entitled to accrued benefits, "the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998). 

Prior to his death, the veteran had pending claims for 
service connection for the disabilities identified on the 
title page of this decision, as well as for an increased 
rating for his psychiatric disability and for entitlement to 
TDIU.  Therefore, the appellant has properly claimed 
entitlement to accrued benefits.



Evidence

The veteran was a prisoner of war (POW) of the 
Czechoslovakian Army for 12 days in July 1954.  The service 
medical records disclose treatment for pneumonia, pharyngitis 
and tonsillitis, and myositis of the anterior chest wall.  
The separation examination of June 1955 was negative for any 
defects or abnormalities, including the lungs and chest.  
Blood pressure was recorded as 116/74.  

Private medical records from 1981 to 1992 include diagnoses 
of gastritis and gastroenteritis, and several episodes of 
upper respiratory infections.  Private hospital records show 
that the veteran was admitted in December 1980 with left 
chest pain and history of coronary artery disease.  An EKG 
revealed an old inferior myocardial infarction and the chest 
x-ray was normal.  The veteran was also noted to have had a 
history of ulcer disease.  He was assessed with chest pain, 
probably secondary to costochondritis.  

In September 1981, the veteran was hospitalized with acutely 
elevated blood sugar.  He was diagnosed with adult onset 
diabetes mellitus and arteriosclerotic heart disease with old 
inferior myocardial infarction.  It was noted that he had 
documented hyperglycemia five years earlier.  The veteran 
also reported that he had a heart attack five years earlier 
and an ulcer 20 years earlier.  The veteran was hospitalized 
in October 1984 with diabetes mellitus, diabetic neuropathy, 
and status post myocardial infarction.  It was noted that he 
had sustained an acute myocardial infarction in January 1977.  
He was again hospitalized in June 1985 and November 1990 with 
diabetes and severe diabetic neuropathy.

At a VA heart examination in July 1994, the veteran reported 
a history of a myocardial infarction in the mid-1970's and a 
recent coronary artery bypass graft.  He had no current 
complaints related to his heart except for some difficulty 
breathing.  Respiratory and cardiac evaluations were normal 
and the chest x-ray revealed congestive heart failure.  The 
veteran was diagnosed with coronary artery disease, status 
post 4 vessel coronary artery bypass graft, and status post 
myocardial infarction greater than 20 years ago.  

At a VA pulmonary examination performed in July 1994, the 
veteran reported that he had pneumonia following his 
internment as a POW, but that he had full recovery and 
returned to duty.  The x-ray report showed right pleural 
effusion as well as cardiomegaly.  The pulmonary function 
tests revealed mild to moderate restrictive lung disease.  
The veteran was diagnosed with congestive heart failure, 
remote history of pneumonitis, and diabetes mellitus. 

During an April 1996 VA cardiac examination, the veteran 
reported a history of myocardial infarction, 4 vessel 
coronary artery bypass graft, and hypertension.  He denied 
recent cardiac symptoms but had dyspnea with exertion.  
Evaluation of the heart was negative and the lungs were 
mostly clear except for some fine rales.  The veteran was 
diagnosed with mild congestive failure, hypertension, history 
of coronary artery disease with prior infarction and coronary 
artery bypass graft, insulin dependent diabetes, peripheral 
neuropathy, and history of anemia.

At an April 1996 VA mental status examination, the veteran 
reported that he had experienced some anxiety and nightmares 
for several months following his confinement as a POW.  These 
symptoms had resolved and he had no current symptoms.  He 
reported no occupational or social impairment and the mental 
status evaluation was entirely negative.  The veteran was 
assessed with adjustment response to trauma of brief duration 
without residual.

At a VA pulmonary examination performed in April 1996, the 
examiner noted the history of pneumonia in service.  The 
veteran reported that he was short of breath with exertion.  
Chest x-rays continued to reveal congestive heart failure and 
pulmonary function tests were within normal limits.  The 
veteran was diagnosed with chronic congestive heart failure 
secondary to coronary artery disease.  At a mouth and throat 
examination that same month, the veteran reported that he 
often had sore throats while on active duty.  However, there 
were no current subjective complaints or objective findings.  
The veteran was diagnosed with history of repeated 
pharyngitis while on active duty.

At an April 1996 POW examination, the veteran reported that 
he had had surgery of his left leg in 1992.  Several years 
prior to that, he had fractured the leg and required fusion 
of the ankle.  He also reported treatment for an ulcer in 
1957 and intermittent stomach distress since that time.  He 
had had diabetes mellitus since 1975.  Currently, the veteran 
complained of daily coughing and shortness of breath.  He 
also reported pain, swelling and weakness of the hands for 
the past two years.  He believed that his heart problems were 
related to his POW status.  He complained of sleep 
disturbance, night sweats, and claustrophobia since his 
confinement as a POW.  However, he had suffered no obvious 
occupational or social impairment due to these symptoms.

Objectively, evaluation of the mouth and throat, and 
respiratory and cardiovascular systems were essentially 
negative.  There were no current gastrointestinal complaints 
or findings and the prostate was normal.  The history of 
congestive heart failure and history of ulcer disease were 
noted.  The psychological evaluation was negative.  Relevant 
diagnoses were insulin-dependent diabetes, arthritis of the 
hands, anemia of unknown cause, hypertension, coronary artery 
disease, history of chronic obstructive pulmonary disease, 
status post fusion of left ankle, benign prostatic 
hypertrophy, and congestive heart failure.  

An examination for PTSD was performed in May 1997.  The 
veteran described his history of POW confinement and his 
subsequent civilian life.  Following his discharge from 
service, the veteran farmed, ranched, and worked for the 
state.  He stopped working due to physical disabilities.  He 
reported no psychiatric history and had a stable marriage.  
He felt claustrophobic in small rooms and elevators, felt sad 
on the anniversary of his imprisonment, and had difficulty 
falling asleep.  He had no recurrent distressing dreams, did 
not avoid war movies, and did not have persistent anxiety or 
depression.  Mental status examination was negative except 
for a sad affect and depressed mood.  

The veteran was diagnosed with adjustment disorder and mild 
anxiety reaction with questionable indication of 
claustrophobia.  He was assigned a Global Assessment of 
Functioning (GAF) score of 70.  The examiner commented that 
the veteran appeared to have a continuing concern over his 
POW experience.  He had mild reactions to enclosed spaces as 
well as sleep disturbance.  However, this did not prohibit 
the veteran from adjusting to civilian life and being 
productive at his job and maintaining normal social and 
occupational functioning.  The examiner found no indication 
of PTSD.  In a July 1997 addendum, the psychiatrist clarified 
that the adjustment disorder and anxiety reaction were 
related to the veteran's confinement as a POW.

At a May 1997 VA stomach examination, the veteran reported no 
digestive problems during active service.  He had been 
initially treated for an ulcer in 1956.  In November 1992, an 
upper gastrointestinal series had revealed an antral ulcer 
and a colonoscopy had suggested polyps.  The veteran had had 
intermittent diarrhea for the past 10 years.  At present, he 
had frequent epigastric distress that was treated with Zantac 
or Pepcid and periodic vomiting.  He was currently anemic.  
The veteran was diagnosed with anemia, hiatal hernia, 
probable polyps in the hepatic flexure of the colon, past 
history of gastric ulcer, and diarrhea of undetermined cause.

At a December 1997 VA psychiatric examination, the examiner 
reviewed the claims file.  The veteran reported restlessness, 
anxiety, depression, claustrophobia, and sleep disturbance, 
as well as physical symptoms of sweaty hands, dry mouth, and 
periodic diarrhea.  He had nightmares once per month and 
avoided war movies.  He claimed that he had problems with 
concentration and had difficulty in employment situations.  
Mental status examination was negative other than for the 
presence of anxiety and depression.  The examiner believed 
that the veteran's poor physical health and inability to work 
had increased his anxiety level and depression.  The examiner 
commented that the veteran's anxiety with physiological 
components had increased from mild to moderate since his 
initial examination.  The veteran was diagnosed with 
adjustment disorder, anxiety type, and generalized anxiety 
disorder with depressive reaction and prominent physiological 
symptoms, moderate severity.  He was assigned a GAF score of 
60 to 65.

At a December 1997 VA general medical examination, the 
veteran reported that his medical history was essentially the 
same as reported during the previous POW examination.  
Physical examination was negative except for orthopedic 
evaluation which observed a locked position of the left 
ankle.  The veteran was diagnosed with diabetes mellitus, 
coronary artery disease, history of myocardial infarction, 
coronary artery bypass graft, hypertension, diabetic 
retinopathy, congestive heart failure, impotence secondary to 
diabetes, degenerative joint disease of multiple joints, 
status post fracture of the left ankle in 1957, and chronic 
obstructive pulmonary disease.

I.	Service Connection

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

A.	Chronic obstructive pulmonary disease

The service medical records contain no diagnosis of chronic 
obstructive pulmonary disease or other chronic pulmonary or 
respiratory disease.  The separation examination was negative 
for any residuals due to the veteran's episode of pneumonia 
in service.  Notably, the veteran informed the VA examiner 
that his pneumonia resolved completely and that he returned 
to duty.  The record contains no further evidence of any 
chronic pulmonary disease that was related to the veteran's 
period of active service.  Accordingly, service connection is 
denied.

B.	Pharyngitis and tonsillitis

As with the pneumonia, the service medical records document 
an acute episode of pharyngitis and tonsillitis with no 
chronic residual.  At the VA mouth and throat examination in 
April 1996, the veteran reported sore throats in service, but 
no current complaints.  All current examinations made no 
objective findings.  In the absence of a current diagnosis, 
service connection must be denied.

C.	Heart disorder

The service medical records are devoid of any findings 
regarding a heart disorder.  The VA examinations establish 
that the veteran had congestive heart failure, myocardial 
infarction, coronary artery disease, coronary artery bypass 
graft, and hypertension prior to his death.  According to 
medical history contained in private records and VA 
examinations, the veteran sustained his initial myocardial 
infarction at least 20 years after his discharge from active 
service.  The record contains no objective findings or 
subjective history of cardiovasular disability prior to that 
time.  

As there is no evidence that the veteran's heart disease 
developed to a compensable degree within one year after 
discharge from service, the incurrence of the disease in 
service may not be presumed.  See 38 C.F.R. §§ 3.307, 3.309 
(a).  While the veteran believed that his heart disease was 
due to his POW confinement, the record contains no medical 
evidence in support of that assertion.  In addition, the 
veteran was not diagnosed with beriberi or ischemic heart 
disease, nor was he detained as a POW for at least 30 days.  
In this regard, the veteran did not meet the criteria for a 
grant of presumptive service connection for diseases specific 
to former prisoners of war.  See 38 C.F.R. § 3.309 (c).  
Accordingly, service connection is denied.

D.	Diabetes mellitus

As with the heart disorder, the veteran clearly had diabetes 
mellitus prior to his death; however, the service medical 
records contain no findings related to diabetes.  Again, the 
objective findings and subjective history of record establish 
that the veteran did not develop diabetes until many years 
following his discharge from active duty.  At his POW 
examination in April 1996, the veteran reported that he had 
been diagnosed with diabetes in 1975, and private medical 
records show that he was hospitalized for diabetes on several 
occasions throughout the 1980's.  In this regard, diabetes 
also cannot be presumed to have been incurred during active 
service.  See 38 C.F.R. §§ 3.307, 3.309.  As the record is 
devoid of any evidence that relates the veteran's diabetes to 
his period of active service, the benefit sought on appeal is 
denied.

E.	Arthritis of the hands

The first diagnosis of record of arthritis of the hands was 
contained in the POW examination of April 1996.  At that 
time, the veteran reported pain and swelling of the hands for 
the past two years.  The record contains no earlier complaint 
or finding related to arthritis of the hands that would 
afford a presumption of service connection.  See 38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, as the record contains no 
evidence of arthritis in service, and no evidence relating 
the later diagnosis of arthritis to service, the appeal is 
denied.

F.	Benign prostatic hypertrophy, left ankle fusion

The only evidence of record of a diagnosis of benign 
prostatic hypertrophy is contained in the April 1996 POW 
examination.  In addition, that examination and the December 
1997 VA examination noted a history of left ankle fracture 
and surgery.  The veteran clearly reported that his left 
ankle injury occurred after his discharge from active 
service, and indicated no relationship to active service.  
Therefore, the Board finds that these disabilities occurred 
after active service, and that the record contains no medical 
evidence linking these disabilities to an incident of active 
service.  The appeal is denied.



G.	Anemia, ulcer disease, irritable bowel syndrome, 
gastroenteritis

The earliest indication of gastrointestinal symptomatology is 
contained in the private medical records dated in the 1980's.  
At the May 1997 VA stomach examination, the veteran was 
diagnosed with several gastrointestinal disabilities.  
Therefore, the veteran clearly had relevant disabilities 
prior to his death.  However, the record contains no evidence 
that these disabilities were present during active service, 
or that they were related to active service.  At the May 1997 
examination, the veteran reported no digestive symptoms 
during active service.  

The Board acknowledges that the veteran reported treatment 
for an ulcer within a year or two of his discharge from 
active service.  However, the record contains no medical 
evidence or clinical findings of a gastric or duodenal ulcer 
as required for a presumptive grant of service connection 
under 38 C.F.R. §§ 3.307, 3.309.  More importantly, the 
veteran had no current diagnosis of an ulcer prior to his 
death.  Finally, as discussed above, the veteran did not meet 
the criteria for a presumptive grant of service connection 
for diseases specific to former prisoners of war.  
Accordingly, irritable bowel syndrome, malnutrition, and 
peptic ulcer disease cannot be granted on a presumptive 
basis.  See 38 C.F.R. § 3.309 (c).  Therefore, the appeal is 
denied for all claimed gastrointestinal disabilities.

H.	PTSD

Service connection for PTSD requires current medical evidence 
establishing a diagnosis of the condition, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

At the April 1996 VA examination, the examiner rendered no 
current psychiatric diagnosis.  At that time, the veteran 
reported only transient symptoms following his confinement as 
a POW and mental status examination was negative.  At the May 
1997 examination, the veteran reported symptoms of sleep 
impairment and claustrophobia.  The examiner found that the 
veteran had adjustment reaction with anxiety disorder due to 
his POW experiences.  He specifically found that the veteran 
did not have PTSD.  Finally, at the December 1997 
examination, the examiner again rendered a diagnosis of 
adjustment reaction with anxiety disorder.  

In addition, the veteran reported that he had received no 
psychiatric treatment.  Accordingly, the VA examinations are 
the only relevant evidence of record and they fail to 
diagnosis PTSD.  In the absence of a diagnosis of the claimed 
condition, service connection must be denied.  

II.	Increased Rating

The record shows that the RO granted service connection for 
adjustment disorder with anxiety reaction in an October 1997 
rating decision and assigned a 30 percent evaluation 
effective from March 1997.  The veteran disagreed with this 
initial evaluation.  Disability evaluations are determined by 
the application of a schedule of ratings, which is based on 
the average impairment of earning capacity in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 1991).  Separate 
Diagnostic Codes identify various disabilities.  Where there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

When the assignment of an initial rating award is at issue, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's adjustment disorder with anxiety reaction was 
assigned a 30 percent schedular evaluation pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9400.  During the pendency 
of this appeal, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  When a law or regulation 
changes while a case is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Under the former criteria for Diagnostic Code 9400, a 30 
percent evaluation was warranted where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1996).

Under the rating criteria effective November 7, 1996, a 30 
percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (1996).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation under either the former or the 
revised criteria.  In so finding, the Board notes that, at 
the April 1996 examination, the veteran reported no current 
symptoms, and no occupational or social impairment.  The 
mental status evaluation was entirely negative.  

At the May 1997 examination, the veteran reported his main 
symptoms as being sleep impairment and claustrophobia.  He 
had worked regularly following his discharge from active 
service, had a stable marriage, and had no psychiatric 
history.  He had stopped working due to physical 
disabilities.  The examiner assigned a GAF score representing 
only mild impairment and noted that the veteran had 
maintained normal social and occupational functioning.  

At the December 1997 examination, the veteran reported an 
increase of symptoms.  However, the examiner believed that 
the veteran's poor physical health and inability to work had 
increased his anxiety level and depression.  While the 
examiner commented that the veteran's anxiety with 
physiological components had increased from mild to moderate 
since his initial examination, he also assigned a GAF score 
representative of mild impairment.

Overall, the Board finds that the veteran exhibited no more 
than definite social and occupational impairment under the 
former criteria.  In fact, the evidence showed no actual 
social or occupational impairment due to the veteran's sleep 
disturbance and claustrophobia.  Likewise, the veteran 
exhibited none of the symptoms characteristic of a 50 percent 
evaluation under the revised criteria.  Therefore, a higher 
evaluation is denied.

III.	TDIU

Prior to his death, the veteran claimed that was unable to 
work due to service-connected disability.  In his application 
for TDIU, he reported that he had become too disabled to work 
in 1985 or 1986.  He had worked as a mechanic for the State 
of Nebraska from 1972 until that time.  He had an 8th grade 
education.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran's only service-connected disability was 
adjustment disorder with anxiety reaction, rated at 30 
percent.  As such, the veteran did not meet the basic 
criteria for consideration for entitlement to TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a) (2002).  The 
question thus becomes whether the veteran's service-connected 
disability, in and of itself, was so exceptional as to render 
him unable to secure and follow a substantially gainful 
occupation, and, therefore, to warrant the grant of TDIU on 
an extraschedular basis.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

Based upon the evidence described above, the Board finds that 
the preponderance of the evidence is against an award of 
TDIU.  There is no evidence that the veteran's psychiatric 
disability rendered the veteran unemployable or caused marked 
interference with employment.  On the contrary, the veteran 
worked successfully for many years until he was forced to 
retire due to nonservice-connected physical disabilities.  
Consequently, the appeal is denied.

IV.	Cause of Death

The law provides that Dependency and Indemnity Compensation 
benefits may be payable to a surviving spouse of a veteran 
who dies from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 (West 1991 & Supp. 2002).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2002).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c). 

The Certificate of Death identified the cause of the 
veteran's death as acute myocardial infarction/bradycardia 
due to coronary artery disease and congestive heart failure.  
As explained fully above, the veteran's various heart 
disorders were not related to his period of active service.  
In addition, the record contains no evidence that the 
veteran's service-connected psychiatric disability in any way 
contributed to his death.  Accordingly, the preponderance of 
the evidence is against service connection for the cause of 
the veteran's death.  The medical evidence of record fails to 
show that a service-connected disability or disability of 
service origin contributed substantially or materially to the 
veteran's death.  

V.	Education benefits

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must, in pertinent part, have died of a service-
connected disability, or the veteran must have had a service-
connected disability which produced total disability 
permanent in nature and died while a disability was so 
evaluated.  See 38 U.S.C.A. § 3501(a)(1)(B)(D) (West 1991); 
38 C.F.R. § 21.3021(a)(2) (2002).  Since the veteran is not 
shown to have died of a service-connected disability and he 
was not in receipt of compensation for a total disability 
permanent in nature, it is apparent that the appellant does 
not satisfy the threshold requirements for educational 
assistance under Chapter 35, Title 38, United States Code, 
and her appeal for this benefit must be denied.


ORDER

Service connection for chronic obstructive pulmonary disease 
for accrued benefits purposes is denied.

Service connection for pharyngitis for accrued benefits 
purposes is denied.

Service connection for tonsillitis for accrued benefits 
purposes is denied.

Service connection for a heart disorder for accrued benefits 
purposes is denied.

Service connection for diabetes mellitus for accrued benefits 
purposes is denied.

Service connection for arthritis of the hands for accrued 
benefits purposes is denied.

Service connection for benign prostatic hypertrophy for 
accrued benefits purposes is denied.

Service connection for left ankle fusion for accrued benefits 
purposes is denied.

Service connection for anemia for accrued benefits purposes 
is denied.

Service connection for ulcer disease for accrued benefits 
purposes is denied.

Service connection for irritable bowel syndrome for accrued 
benefits purposes is denied.

Service connection for gastroenteritis for accrued benefits 
purposes is denied.

Service connection for PTSD for accrued benefits purposes is 
denied.

An evaluation in excess of 30 percent for adjustment disorder 
with anxiety reaction and claustrophobia for accrued benefits 
purposes is denied.

Entitlement to TDIU for accrued benefits purposes is denied.

Service connection for the cause of the veteran's death is 
denied.

Entitlement to education benefits under the provisions of 
Chapter 35, Title 38, United States Code is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

